Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 2, and 4-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an ejection type safety warning sign for car, having a polyhedral structure for suppressing tumbling in a free state, being capable of being restrained into a tubular storage state by an external force, and being automatically released as the polyhedral structure when the external force disappears; the polyhedral structure having a warning marker on the surface, wherein the polyhedral structure includes at least: a circular tube having a stop ring; a slip ring slidably movable to the circular tube; an elastic member elastically connecting the stop ring and the slip ring; a brace strut connected to the slip ring; a rigid rope, one end of which is connected to one end of the circular tube near the stop ring, and the other end is connected to the brace strut; a flexible 

The closest prior art of Houle et al. (US 2014/0096712), Ho (US 2009/0308304), Perelli et al. (US 2004/0107619), Fan et al. (US 2008/0218329), Chen et al. (US 2006/0103543), Straten et al. (US 4,952,910), Huang (US 2005/0237173), Corbean (US 7,941,952), and Petechik (US 5,363,792) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683